Citation Nr: 0734433	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-40 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for residuals of dental 
trauma.  

3. Whether the Department of Veterans Affairs' adjustment in 
the veteran's nonservice-connected pension award to account 
for his spouse's countable income for 2003 and 2004 was 
proper.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 30, 1967 to November 7, 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision and an April 2005 
administrative decision, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

As to the claim concerning the adjustment in the veteran's 
nonservice-connected pension award to account for his 
spouse's countable income for 2003 and 2004, the veteran 
maintains that in its April 2005 decision, the RO improperly 
counted his spouse's income that she earned in 2003 for the 
period from October 2003 to October 2004, for pension 
purposes.  He asserts that in 2004 his spouse did not work 
and therefore did not have any earned income.  

In a May 2006 letter, the RO notified the veteran that his 
pension award was refigured, based on his application to 
reopen his claim for pension benefits, which was received in 
December 2003.  The RO notified him that only the income of 
his spouse received after the date of receipt of the 
application was countable for pension purposes.  In light of 
this adjustment in the veteran's pension award, the Board in 
this document proceeds to consider whether VA's actions were 
proper.  

Additional the claims of service connection for post-
traumatic headaches and a seizure disorder are not in 
appellate status any longer, after the RO has granted the 
claims. 

The veteran requested a hearing before a Veterans Law Judge 
and was notified in May 2007 of a hearing; however, he did 
not appear for the hearing scheduled for June 2007.




FINDINGS OF FACT

1. Post-traumatic stress disorder is not diagnosed.  

2. Residuals of dental trauma are not currently shown.  

3.  The veteran's annual income, for purposes of determining 
his entitlement to nonservice-connected pension benefits, 
consists of his spouse's earned income of $167 in December 
2003, which is countable as income for pension purposes for 
the annualized period of January 1, 2004, to January 1, 2005.  


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder is not due to injury or 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2. The criteria for service connection for a dental condition 
for purposes of compensation and VA outpatient treatment have 
not been met.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 
(2007).

3. The veteran's spouse's income received in December 2003 is 
countable for purposes of receipt of nonservice-connected 
pension benefits for the period of January 1, 2004 to January 
1, 2005.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

With regard to the countable income claim, under the 
circumstances presented in this case, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  The remaining claims are 
discussed below.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, June 2004, and March 2006.  The 
notice advised the veteran of what was required to prevail on 
the claims of service connection; what specifically VA had 
done and would do to assist in the development of the claims; 
and what information and evidence the veteran was expected to 
furnish.  

The notice included a questionnaire for post-traumatic stress 
disorder in order to elicit information to corroborate the 
alleged in-service stressors.  The RO specifically informed 
the veteran that VA would assist him in obtaining records 
from private and Federal agencies, if properly identified, 
but that the veteran had to provide both identifying 
information and a signed release for VA to obtain private 
records on his behalf.  The veteran was asked to submit 
evidence in his possession that pertained to his claims.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claims, and 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in March 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service medical 
records and VA records.  The veteran has not identified any 
other pertinent records to include private medical records 
for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in an effort to 
substantiate the claims of service connection because of the 
lack of current diagnoses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As the veteran has not identified any 
additionally available evidence for consideration, and as no 
additional evidence remains to be obtained, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

Post-Traumatic Stress Disorder 

The veteran claims that he currently has post-traumatic 
stress disorder related to an incident during basic training 
when he was assaulted by four other servicemen, resulting in 
a head injury.  He alleges that he was beaten in the head 
with shovels, burned on the left arm with a cigarette, and 
thrown down the stairs in the barracks.  

Service personnel records show that the veteran served on 
active duty from June 30, 1967 to November 7, 1967.  Service 
medical records do not show any complaints, clinical 
findings, or diagnosis of a psychiatric disorder.  The 
records do show that the veteran was seen in the emergency 
room in July 1967 for a laceration on his head, after having 
passed out reportedly due to medication for a kidney 
condition and hitting his head.

Post-service medical records, consisting of VA medical 
reports, do not show any evidence of a diagnosis of post-
traumatic stress disorder.  Rather, VA records, such as those 
dated in 2006, show that the veteran has been diagnosed with 
major depression.  Although VA records, such as examination 
reports dated in August 2004 and June 2005, reference the 
veteran's report of an assault in service, there is no 
clinical finding of post-traumatic stress disorder.  In 
short, post-traumatic stress disorder has not been diagnosed.  
 
To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  Also, the veteran's statements 
do not reflect a contemporaneous medical diagnosis as post-
traumatic stress disorder has not been diagnosed.  And the 
veteran's statements have not supported a later diagnosis of 
post-traumatic stress by a medical professional for the same 
reason, that is, there is no diagnosis of post-traumatic 
stress disorder by a medical professional.  For these 
reasons, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of medical evidence of a current diagnosis of 
post-traumatic stress disorder, there is no valid claim for 
service connection. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence of 
a current diagnosis of post-traumatic stress disorder, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Dental Trauma

The veteran contends that he has lost all his teeth because 
the dentist in boot camp removed all the enamel off of them 
during a cleaning.  

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  

Further, compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, as noted previously, a veteran may be 
entitled to service connection for dental conditions 
including treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services 
and treatment, if certain criteria are met.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.

Service medical records show that at the time of enlistment 
the veteran underwent a dental examination, which showed no 
restorations and no missing teeth.  At the time of a 
separation examination in November 1967, the veteran denied a 
severe tooth or gum trouble, on a medical history report.  
There are no post-service dental records in the file.  

As the record now stands, there is no satisfactory proof or 
any clinical record of a current dental condition or 
disability.  And there is no service medical evidence that 
the veteran incurred dental trauma, as alleged.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim of service connection for 
residuals of dental trauma for compensation purposes and VA 
outpatient dental treatment purposes, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Countable Income

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.



Pension is payable at a specified annual maximum rate, which 
is reduced on a dollar for dollar basis by income on a 12-
month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. 
§§ 3.3, 3.23.  The maximum annual rate of pension is 
established by statute every year and is reduced by the 
veteran's countable annual income.  "Annual income" 
includes the veteran's own annual income, and, where 
applicable, the annual income of a dependent spouse.  38 
C.F.R. § 3.23(d)(4).  Payments of any kind, from any source, 
shall be counted as income during the 12-month annualization 
period in which it was received unless it is specifically 
excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  

The amount of recurring income for pension purposes will be 
the amount received or anticipated during a 12-month 
annualization period; recurring income which terminates prior 
to being counted for at least one full 12-month annualization 
period will be treated as nonrecurring income for computation 
purposes.  Pension computations will include nonrecurring 
income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a).  

Nonrecurring income shall be added to the beneficiary's 
annual rate of income for a 12-month annualization period 
commencing on the effective date on which the nonrecurring 
income is countable; recurring and irregular income 
anticipated or received by a beneficiary shall be added to 
determine the beneficiary's annual rate of income for a 12-
month annualization period commencing at the beginning of the 
12-month annualization.  38 C.F.R. § 3.273(c),(d). 

In this case, the veteran claims that VA improperly 
calculated his annual income for 2004, by using earned income 
received by his wife in 2003.  He states that his wife last 
worked on December 31, 2003, and did not work at all in 2004.  
As noted in the introduction, during the period of the appeal 
the RO in a May 2006 letter has recalculated the veteran's 
pension award for 2003 and 2004 to the veteran's advantage.  
That is, instead of considering that his wife had earnings of 
$3,824 for the 12-month annualization period beginning 
October 1, 2003, as originally set forth in the April 2005 
decision, the RO has recalculated the pension award, 
considering that his wife had earnings of $167 for the 12-
month annualization period beginning January 1, 2004.  

The Board has reviewed the decision to recalculate the 
veteran's nonservice-connected pension benefits in 
consideration of the veteran's family income for 2003 and 
2004, and finds that VA's adjustment in his pension award to 
account for his spouse's countable income in December 2003 
was proper.  

The veteran does not dispute that his wife had earnings in 
December 2003.  He has submitted wage and earnings forms and 
copies of pay stubs to show this.  In determining his 
entitlement to pension, all family income including the 
earnings of his wife is counted, as previously noted.  38 
C.F.R. § 3.23(d)(4).  The veteran's application to reopen his 
claim for pension benefits was received on December 17, 2003.  
Thus, family income received beginning on and subsequent to 
December 17, 2003 is countable as income for pension purposes 
during the 12-month annualization period in which it was 
received.  38 C.F.R. § 3.271.  

The veteran was paid pension benefits effective January 1, 
2004, the first day of the month following receipt of his 
application for such benefits.  His spouse's income received 
in December 2003 in the amount of $167, which was recurring 
income that terminated prior to being counted for at least 
one full 12-month annualization period, is countable for 
pension computation purposes for a full 12-month 
annualization period following receipt of the income, which 
commences January 1, 2004.  38 C.F.R. §§ 3.271(a), 3.273.  

Thus, although the veteran's spouse did not receive any 
earnings in 2004, for pension computation purposes her earned 
income in December 2003, after the veteran filed his pension 
claim, is countable for over a 12-month annualization period.  
VA's adjustment in the veteran's pension award is therefore 
proper.  









ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for residuals of dental trauma is denied.  

VA's adjustment in the veteran's nonservice-connected pension 
award to account for his spouse's countable income for 2003 
and 2004 was proper, and the veteran's appeal is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


